Citation Nr: 0019249	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from February 1940 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim for a total rating for 
compensation purposes based on individual unemployability.

The Board remanded the case for further development of the 
evidence in August 1997.  The Board denied the claim in a 
September 1999 decision.

The veteran appealed the Board's September 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in a March 2000 order, the Court granted a Joint 
Motion of Remand submitted by the parties in March 2000.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the Joint Motion for Remand, the parties stated that the 
VA examiners who examined the veteran in 1998 did not comply 
with the Board's instructions in its August 1997 remand order 
"in particular the directives involving the claims file and 
the specific comments and opinions that should have been 
rendered by the examiners."  Concerning this, the Board 
requested that examiners "should assess the degree of 
impairment caused by the veteran's service-connected 
disabilities and comment on whether the service-connected 
disabilities have worsened or changed since they were last 
evaluated by VA in January 1993.  The Board notes that the 
1998 examination reports complied with this instruction with 
respect to the following examinations:

Duodenal Ulcer:  On an October 1998 examination report, the 
VA examiner noted, "Duodenal Ulcer; no progression or 
evidence of recurrence of this disease since his bleeding 
episode while in the Service.  I would recommend reevaluation 
only in the event of recurrent symptoms.

Scars:  The examiner noted that two scars do not bother the 
veteran in any way and cause no disfigurement.  The examiner 
stated that the veteran could not even find them and had 
difficulty seeing one on his abdomen.

Hearing loss:  The findings on the January 1993 audiological 
evaluation reflected an average pure tone decibel loss of 76 
in the right ear and 94 in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 84 percent in the left ear.  These findings 
are equivalent to a 10 percent rating for hearing loss under 
current schedular criteria which have been in effect since 
November 1987.  38 C.F.R. § 4.85, Diagnostic Code 6101.  On 
the September 1998 audiological evaluation, the findings 
showed an average pure tone decibel loss of 72 in the right 
ear and 79 in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 59 percent in the left ear. These findings are equivalent 
to a 20 percent rating for hearing loss under current 
schedular criteria.  38 C.F.R. § 4.85, Diagnostic Code 6102.  
However, the increase from 10 percent to 20 percent under 
current criteria has no practical significance relevant to 
the percentage requirements for a total rating under 4.16(a) 
because the veteran is being given the benefit of a rating 
higher than 20 percent for that purpose.  Specifically, as 
the Board noted in its September 1999 decision, his 40 
percent rating for deafness was established under former 
criteria and has been in effect from December 1985 and no 
reduction in his rating will be made under the new criteria 
absent a showing of actual improvement in the condition which 
is not reflected by the medical evidence in this case.

With regard to sciatic neuritis, the October 1998 VA examiner 
stated, "I believe his symptoms have progressed in the five 
years since his last evaluation in 1993."  The doctor 
recommended MRI scan and an examination by a neurologist for 
"input".  However, a VA neurologic examination had already 
been conducted in September 1998 and the neurologist reviewed 
the findings on a CT scan and stated that there was no 
indication at the time to repeat neuroimaging.  The examiner 
stated that there was nonservice-connected mild residual 
weakness of the left leg and left arm from a stroke 10 years 
earlier and chronic back pain secondary to facet hypertrophy 
and chronic herniated disc in the right parasagittal region 
which was likely contributing to his pain but did not cause 
definitive neurologic changes in the right lower extremity.

Because the evidence is not clear and may represent a 
conflict of opinion regarding whether the service-connected 
sciatic neuritis has worsened since 1993, the Board will 
request another examination on remand to evaluate the back 
disability.  In addition, the Board notes that it instructed 
the RO in its August 1997 remand order that an examiner 
"should specifically comment on whether the veteran is 
totally disabled and, if so, whether his service-connected 
disabilities, alone or in combination with each other, render 
the veteran totally disabled without regard to his other 
disabilities or his age."  Although the VA examiners did 
render opinions as to the extent of disability manifested by 
each separate service-connected disorder, no examiner 
addressed the matter of whether the veteran was totally 
disabled by virtue of service-connected disabilities without 
regard to nonservice-connected disabilities or age, and 
therefore the Board concludes that, to comply with the Joint 
Motion for Remand instructions, an examiner should review the 
claims file on remand and provide such an opinion.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain records of 
recent treatment, if any, that have not 
already been associated with the claims 
file and place them in the claims file.

2.  The RO should schedule the veteran 
for the type or types of examinations it 
deems necessary to provide the medical 
information necessary to reevaluate the 
degree of disability resulting from 
service-connected sciatic neuritis.

3.  The examiner must review the medical 
evidence of record pertaining to the 
service-connected sciatic neuritis 
including the service medical records.  
The examiner should state whether the 
veteran's service-connected sciatic 
neuritis still exists today and whether 
more recent diagnoses -- such as facet 
degenerative changes at all levels, 
L3-S1, with a chronic herniated disk at 
L5-S1 on the right parasagittal region 
rendered on the September 1998 VA 
Neurological Disorders examination report 
or any diagnosis rendered presently by 
the examiner -- refer to the same 
disorder as the service-connected sciatic 
neuritis or are related to the 
service-connected sciatic neuritis.

The service-connected sciatic neuritis is 
rated under criteria for evaluating 
incomplete paralysis of the sciatic 
nerve.  In this regard, the examiner must 
state whether there is any impairment -- 
resulting from the service-connected 
sciatic neuritis alone without regard to 
impairment of the lower extremities 
caused by other disabilities -- that 
causes the foot to dangle or whether 
there is any impairment of the muscles 
below the knee or whether flexion of the 
knee is weakened.  If not, the examiner 
should so state.  If so, the examiner 
should describe the extent of this 
impairment or weakness.

4.  The RO must have an examiner review 
the recent medical evidence in the claims 
file and specifically comment on whether 
the veteran is totally disabled and, if 
so, whether his service-connected 
disabilities, alone or in combination 
with each other, render the veteran 
totally disabled without regard to his 
other disabilities or his age.  The 
examiner should note that the 
service-connected disabilities are 
limited to deafness due to acoustic 
trauma; sciatic neuritis; duodenal ulcer 
disease; residuals, appendectomy; scar, 
neck, due to incisional cyst; and 
tonsillectomy.

The RO may choose to have the same 
examiner selected pursuant to #3 above 
review all the medical evidence and 
render this opinion or may have another 
doctor do it, whichever the RO deems 
appropriate.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should readjudicate the claim 
for a total rating based on individual 
unemployability.  In so doing, the RO 
should consider whether the rating 
currently assigned for each 
service-connected disability is 
appropriate under the criteria for rating 
each disability.  If the veteran does not 
meet the percentage requirement for 
consideration of a total rating based on 
individual unemployability under section 
4.16(a), the RO should consider whether 
referral for extraschedular consideration 
under 4.16(b) is warranted in this case.  
Under either provision, the RO should 
consider the existing level of 
service-connected disability in the 
context of the veteran's occupational and 
educational history.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




